Appeal from order entered January 13, 1966, denying defendant’s motion to vacate the judgment of separation and for other relief, dismissed, without costs and without disbursements, as academic in view of the decision of this court in Gorie v. Gorie, 26 A D 2d 368, decided simultaneously herewith. Order entered January 27, 1966, holding defendant in contempt of court unanimously reversed, on the law and on the facts, without costs and without disbursements, and the motion denied, in view of the decision of this court in Gorie v. Gorie, 26 A D 2d 368, decided simultaneously herewith. Concur — Botein, P. J., Breitel, Rabin and McNally, JJ.